PER CURIAM.
Genuine issues of material fact exist as to appellant’s negligence, if any. We reject appellees’ argument that appellant's settlement with the plaintiff in the underlying action foreclosed its claim for indemnity. The district court rejected a similar argument in Mortgage Guarantee Insurance Corporation v. Stewart, 427 So.2d 776 (Fla. 3d DCA 1983):
Moreover, the settlement here could not, as urged, constitute a binding admission by the plaintiff MGIC that it was at fault in the instant tort incident as alleged in the original complaint; settlements or offers of settlement have never been considered admissions against interest binding on the parties making them. See e.g., § 90.408, Fla.Stat. (1981); McCormick, Handbook of the Law of Evidence § 274 (2d ed. 1972).
Id. at 780.
Therefore we reverse the summary judgment entered in favor of appellee and remand this cause for further proceedings not inconsistent herewith.
REVERSED and REMANDED.
DOWNEY, DELL and STONE, JJ., concur.